Opinion.'
Campbell, J.:
In view of the settled doctrine in this State that the purchaser of the land at the sale under execution against Mrs. Nancy Mitchell acquired only her interest, and stands in her place, with reference to the unpaid purchase money for which the land was sold by the commissioner, Haley, we are constrained to hold that, as to the sum for which Mrs. Mitchell receipted as guardian, the purchase money was not paid thereby, and the claim of her then wards would be successfully asserted against the land in her hands, so it may be in the hands of those who occupy her place with respect to it. Neither Moses F. Mitchell nor Nancy L. Watts have any right to recover in this suit. They receipted the commissioner for what was due them of the purchase money of the land, and are bound by their receipts as if they had actually received cash. The complainants, who were wards of Mrs. Mitchell, are entitled to enforce a lien on the land for five-ninths of the net proceeds of the sale. James O. Mitchell and his wife, Nancy, and their children took per capita under the will. Each owned one-ninth of the land. On the death of James C. Mitchell, his interest vested by survivorship in his wife. Hemingway v. Scales, 42 Miss. 1.
Therefore, at the time of the sale for division of the money arising from it, Mrs. Mitchell held two-ninths of the land, which, added to the interest of Moses P. Mitchell and Nancy Watts, make four-ninths, and, of course, leave five-ninths for the minors, wards of Mrs. Mitchell.
Decree reversed and cause remanded, to be proceeded with in accordance with this opinion.